     Case 2:19-cr-00765-JAK Document 46 Filed 05/20/20 Page 1 of 3 Page ID #:141



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ASHLEY FILLMORE (Cal. Bar No. Pending)
4    Assistant United States Attorney
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2416
7         Facsimile: (213) 894-0141
          E-mail:    ashley.fillmore@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               No. CR 19-00765-JAK

13             Plaintiff,
                                             JOINT REPORT
14                   v.
                                             Pretrial Conference:
15   HELEN CHUNG and                         6/18/2020 at 8:30 a.m.
     EDWARD WONG,
16                                           Jury Trial Date:
               Defendants.                   6/30/2020 at 9:00 a.m.
17

18        Plaintiff United States of America, by and through its counsel
19   of record, Assistant United States Attorney Ashley Fillmore, and
20   defendant HELEN CHUNG (“Defendant”), by and through her counsel of
21   record, Janet Hong, having met and conferred by phone and email on
22   May 12, 2020, hereby file this Joint Report per the Court’s Standing
23   Order for Criminal Cases:
24   Status of Discovery
25        1.   The government has produced 11 discs of discovery
26   containing video recordings, audio recordings, criminal history
27   information, photographs, law enforcement reports, and jail calls.
28
     Case 2:19-cr-00765-JAK Document 46 Filed 05/20/20 Page 2 of 3 Page ID #:142



1         2.   Defendant has not yet produced any discovery to the

2    government.

3    Discovery Disputes
4         3.   At this time, there are no contested matters of discovery

5    or inspection.    The parties reserve the right to request additional

6    discovery under the Federal Rules of Criminal Procedure and relevant

7    statutory and case law.

8    Anticipated Pretrial Motions
9         4.      Defendant has not yet received discovery and is presently
10   unable to assess the need to file pretrial motions.          Defendant
11   reserves the right to identify and file pretrial motions after
12   receipt and review of requested discovery.
13   Trial Date
14        5.   Trial is currently set for June 30, 2020, at 9:00 a.m.              The

15   pretrial conference is currently set for June 18, 2020, at 8:30 a.m.

16   \\

17   \\

18
19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:19-cr-00765-JAK Document 46 Filed 05/20/20 Page 3 of 3 Page ID #:143



1    Anticipated Length of Trial
2         6.      The parties anticipate that the case could be tried in 4-5

3    days.     The parties will submit a further report if a revision of

4    their trial estimate is necessary.

5    Dated: May 13, 2020                  Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          BRANDON D. FOX
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9
10                                              /s/ Ashley Fillmore_________
                                          ASHLEY FILLMORE
11                                        Assistant United States Attorney

12                                        Attorney for Plaintiff
                                          UNITED STATES OF AMERICA
13

14
     Dated: May 20, 2020                  Respectfully submitted,
15

16
                                             /s/
                                          ____   JANET HONG
                                               ______________________________
17                                        JANET E. HONG
                                          Attorney for Defendant
18                                        HELEN CHUNG
19

20

21

22

23

24

25

26

27

28

                                          3
